DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed October 21, 2021 has been entered.

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 and 10-13 are allowable over the prior art because Claim 1 sets forth a suspension wire structure comprising a conductive wire having a first strand made of a first material, a plurality of supporting stranded wires, surrounding the conductive wire, and each of the supporting stranded wires has a plurality of supporting strands made of a second material, and a protective layer, covering the surface of the conductive wire and being located between the conductive wire and the plurality of supporting stranded wires, wherein the plurality of supporting stranded wires and the protective layer are conductive, the protective layer is made of a third material, and the first material, the second material and the third material are different from each other, and wherein the conductive wire is electrically connected to the plurality of supported stranded wires via the protective layer, and the plurality of supported stranded wires are located at the outermost layer.  This combination of limitations was not shown or suggested by the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richmond et al is cited of interest for showing in Figure 1, a multi--composite wire structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875